DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record fails to disclose or make obvious to combine the features of a blade unit for a safety razor, as set forth in Claim 16, a safety razor which comprises the blade unit of Claim 16, as set forth in Claim 30, or a method of manufacturing a blade unit for a safety razor, wherein the blade unit has a blade housing with a plurality of blades and a rear portion arranged next to the plurality of blades in the shaving direction, comprising a non-flexible back portion extending parallel to the shaving plane, and a lubricating pad consisting of a flexible portion and a non-flexible portion, the non-flexible portion of the lubricating pad being arranged on and supported by the non-flexible back portion, the flexible portion of the lubricating pad extending rearwards from the non-flexible portion of the lubricating pad beyond the non-flexible back portion to define a rear edge of the rear portion of the blade unit, the flexible portion of the lubricating pad being configured to form a convex skin-contacting surface when bending away from the shaving plane in use (emphasis added). With regards to the prior art utilized in the most recent rejection, the Patent Board disagreed with the Examiners interpretation that “a rear edge is formed by any edge that is ‘present on the rear portion of the shaving unit’ of Haba (Patent Board Decision, page 3, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 8, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724